DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This is a NON-FINAL OFFICE ACTION in response to the present Application filed 05/10/2021. Claims 1-20 are pending in the Application, of which Claims 1, 12 and 20 are independent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the limitation, a controller....configured to: “cache data read from the non-volatile memory in a first volatile memory” is indefinite. “cache data” are ctrea5ted by the controller or by the non-volatile memory. Normally, a controller is configured to read cache data from a memory and then write the data to another memory.   
“Claim 1, the limitation “store an update to the data in a second volatile memory” is indefinite, because is missing an update step. It is unclear where the data is located for update, i.e. cache data in non-volatile memory or in a first volatile memory.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NOGUCHI et al. (Pub. No. US 20160188429) Pub. Date: 2016-06-30. 
Regarding independent Claims 1, 12 and 20, NOGUCHI discloses a memory control circuit and a method for controlling a cache memory, having a built-in memory control circuit, comprising:
 a non-volatile memory corresponding to (high-level memory, Fig. 1); and a controller (cache controller 12, Fig. 1) coupled to the non-volatile memory:
[0025]  In this case, an access request is made to a high-level cache memory 1 or main memory (hereinafter, a high-level memory or second memory) having access priority lower than the cache memory 1. 
[0026] As described later, the cache controller 12 performs access control to the cache memory 1 and the high-level memory “non-volatile memory”  based on the processing results of the ECC error detector 10, the ECC error correction circuitry 11 and the hit determination circuitry 9.
cache data read from the non-volatile memory in a first volatile memory;
[0059] If it is determined in Step S1 of FIG. 4 that there is a hit in the cache memory 1, it is determined whether the access request made by the processor is a write request (Step S5, a second write determination circuitry). In the case of the write request, in the same manner as the above-described Step S4, data corresponding to the access-requested address is written in the cache memory 1 (Step S6).  
store an update to the data in a second volatile memory;
Therefore, it is determined in Step S10 whether the error is correctable. If it is determined that the error is correctable, the procedure moves to the above-described Step S9 to correct the error at the ECC error correction circuitry 11, transfer the corrected data to the processor, and update the data in the cache memory 1.
determine whether an uncorrectable error exists in the data cached in the first volatile memory; 
[0060] If it is determined in Step S5 that the access request is a read request, data corresponding to the access-requested address is read from the cache memory 1 and it is determined by the ECC error detector 10 whether the read data has errors (Step S7). [0062] If it is determined in Step S8 that the error is uncorrectable, the mode selection signal Mode input to the data reader 4 is switched to issue an instruction for error verification in the 1T-1R reading mode (Step S11). Subsequently, the ECC error detector 10 performs error detection to the data which is output in the 1T-1R reading mode performed by the data reader 4.
replace the data cached in the first volatile memory with data re-read from the non-volatile memory and updated with the update stored in the second volatile memory.  
It is determined whether the detected number of error bits is larger than a predetermined threshold value set based on the maximum number of error bits correctable by the ECC error correction circuitry 11 (Step S12). 
If it is determined that the number of error bits is equal to or smaller than the predetermined threshold value, the data read from the cache memory 1 is error-corrected by the ECC error correction circuitry 11 and the data in the cache memory 1 is updated, and then the error-corrected data is transferred to the processor (Step S14).

Regarding Claims 2, 16, NOGUCHI discloses logical-to-physical address mapping data; The cache memory 1 of FIG. 1 is provided with a tag array 2, [0015] The tag array 2 stores an address corresponding to each data stored in the data array 3.
Regarding Claims 3, 4, 6, 7,  NOGUCHI discloses the update stored in the second volatile memory;  If it is determined that the number of error bits is equal to or smaller than the threshold value, error-corrected data is transferred to the processor and the data in the cache memory 1 is updated (Step S9).
The data read from the cache memory 1 is error-corrected by the ECC error correction circuitry 11 and the data in the cache memory 1 is updated, and then the error-corrected data is transferred to the processor (Step S14).

Regarding Claim 5, NOGUCHI discloses rebuild the data; If it is determined that the number of error bits is equal to or smaller than the predetermined threshold value, the data read from the cache memory 1 is error-corrected by the ECC error correction circuitry 11 and the data in the cache memory 1 is updated, and then the error-corrected data is transferred to the processor (Step S14).

Regarding Claims 8-11, 17-19, NOGUCHI discloses storage system; [0014] Hereinafter, embodiments of the present invention will be explained with reference to the drawings. FIG. 1 is a block diagram schematically showing schematic configuration of a cache memory 1 according to an embodiment. The cache memory 1 of FIG. 1 is provided with a tag array 2, a data array (first memory) 3, a data reader 4, a first comparator circuit 5, a second comparator circuit 6, a selector circuit 7, a tag matching signal generator 8, a hit determination circuitry 9, an ECC error detector 10, an ECC error correction circuitry 11, and a cache controller 12. In the cache memory 1 of FIG. 1, at least the ECC error detector 10, the ECC error correction circuitry 11, and the cache controller 12 correspond to a memory control circuit.
[0015] The tag array 2 stores an address corresponding to each data stored in the data array 3. The tag array 2 is required to have high reliability because it is accessed more frequently than the data array 3. Therefore, a predetermined number of ECC bits are added to a bit string of each address stored in the tag array 2. The number of correctable error bits can be increased as the number of the ECC bits is increased.
Regarding Claims  13-16, NOGUCHI discloses analyzing a pattern in data  [0061] If it is determined in Step S8 that the number of error bits is larger than the threshold value, it is determined whether the error is correctable by the ECC error correction circuitry 11 (Step S10). The threshold value is equal to or smaller than the maximum number of error bits correctable by the ECC error correction circuitry 11. There is a case where, even if an actual number of error bits is larger than the threshold value, an error can be corrected by the ECC error correction circuitry 11. Therefore, it is determined in Step S10 whether the error is correctable. If it is determined that the error is correctable, the procedure moves to the above-described Step S9 to correct the error at the ECC error correction circuitry 11, transfer the corrected data to the processor, and update the data in the cache memory 1.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: November 8, 2022
Non-Final Rejection 20221108
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov